PER CURIAM.
Rick Noel appeals from the district court’s order dismissing his complaint alleging employment discrimination under 42 U.S.C. §§ 1981, 1985 (1994). Kaiser Bellwood Corporation and James S. Johnston appeal from the district court’s order granting Noel’s motion to extend the notice of appeal period. We have reviewed the parties’ briefs, the joint appendix, and the district court’s opinions and find no reversible error. Accordingly, we affirm *159on the reasoning of the district court. See Noel v. Kaiser Bellwood Corp., No. CA-99-654-3 (E.D. Va. July 25, 2000; Jan. 30, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.